             Case 4:19-cr-02738-RM-JR Document 124 Filed 07/08/21 Page 1 of 2



 1   ROACH LAW FIRM, L.L.C.
     Brad Roach
 2   Arizona State Bar No. 017456
     101 E. Pennington St., Suite 201
 3   Tucson, AZ 85701
     (520) 628-4100
 4   Attorney for Defendant
 5
                                  UNITED STATES DISTRICT COURT
 6
                                        DISTRICT OF ARIZONA
 7

 8
     THE UNITED STATES OF AMERICA,                  ) CR-19-2738-TUC-RM (JR)
 9                                                  )
                    Plaintiff,                      )
10                                                  ) MOTION TO ORDER RELEASE OF
            vs.                                     ) EVIDENCE
11                                                  )
     Jan Meister,                                   )
12                                                  )
                    Defendant.                      )
13                                                  )
14
            Defendant, Jan Meister, by and through his attorney, Brad Roach, hereby moves this
15
     Court for an order to release evidence:
16          The defendant requests that this Court release all evidence collected in this case that was
17
     not subject for forfeiture. The Defendant requests that these items be release to Dionne Meister
18
     as many of the items could be illegal for the Defendant to possess.
19
            The AUSA, Nicole Savel states the government requests a hearing on the defense motion
20
     so that the government, to include defendant’s probation officer, may be heard on the record
21
     regarding the release or disposal of the items, which are black powder, revolver caps, and related
22
     accessories for firearms.
23

24

25




                                                    -1-
          Case 4:19-cr-02738-RM-JR Document 124 Filed 07/08/21 Page 2 of 2



 1   RESPECTFULLY SUBMITTED this 8th day of July, 2021.
 2
                                                          /s/ Brad Roach
 3
                                                             Brad Roach
                                                             Attorney for Defendant
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                           -2-
